Citation Nr: 0503436	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions rendered by the Montgomery, 
Alabama, Regional Office (the RO) of the Department of 
Veterans Affairs (VA).

Procedural history

The veteran served on active duty form June 1969 to January 
1971.

This case first came before the Board on appeal from a 
November 2001 rating decision in which the RO determined that 
new and material evidence had not been submitted that would 
reopen previously-denied claims of entitlement to service 
connection for right shoulder and low back disabilities.  In 
a July 2003 decision, the Board held that new and material 
evidence had been submitted with regard to both issues, and 
that the veteran's claims had been reopened; the Board 
accordingly remanded those issues to the RO for further 
development and to satisfy due process concerns.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The case is again before 
the Board for appellate consideration.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting at the RO, in December 2002.  A 
transcript of that hearing has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In its July 2003 remand, the Board requested that the veteran 
be accorded a VA examination, whereby the examining physician 
was to offer an opinion as to whether it was at least as 
likely as not that any current right shoulder or low back 
disability was incurred as a result of in-service injury, 
with any opinion expressed to be accompanied by a complete 
rationale therefor.  While such an examination was undertaken 
in February 2004, the rationale for the opinion furnished by 
the examining physician is not set forth.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a Board remand order confers on the claimant, as a 
matter of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In the instant case, the Board's July 2003 remand was not 
complied with, in that the examiner failed to render the 
rationale for his findings.  The examiner stated the 
rationale was based on the examination and review of the 
claims file but he did not describe the information from 
either source that formed the basis for his opinion.  The 
Board cannot infer the underlying basis for the rationale.  
In such circumstances, according to the Court, the remedy is 
another remand.  Stegall, supra.  The Board must point out 
that the examiner's rationale for his findings are 
particularly critical in the instant case in view of the fact 
that the medical record contains findings that are contrary 
to that he proffered in February 2004.

In addition, the veteran has indicated that he began 
receiving treatment at the VA Medical Center in Tuscaloosa, 
Alabama, beginning in 1972.  While recent VA treatment 
records have been obtained and associated with his claims 
file, records dated beginning in 1972 and for many years 
thereafter are not therewith associated.  Such records, if 
extant, may be of critical probative value in ascertaining 
possible continuity of symptomatology of any in-service 
disability, and the etiology of the disabilities that are 
currently manifested and for which service connection is 
sought.  See 38 C.F.R. § 3.159.  

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the 
Tuscaloosa VA Medical Center furnish 
legible copies of all medical records 
reflecting treatment accorded the veteran 
at that facility prior to 2000.

2.  Following receipt of any and all such 
records, the veteran's claims file should 
be forwarded to the physician who 
examined the veteran at the Tuscaloosa VA 
Medical Center in February 2004, so that 
a complete rationale can be prepared as 
to the reason for the finding, as 
indicated on the February 2004 VA 
examination report, that it was not as 
least as likely as not that the veteran's 
right shoulder and low back disabilities 
were related to a specified in-service 
injury.  This complete rationale should 
be prepared pursuant to a review of the 
claims file, and should include a 
discussion of findings by other 
physicians, as shown by evidence in the 
claims file, that there is in fact a 
relationship between that in-service 
injury and the veteran's current right 
shoulder and low back problems.  VBA is 
to ensure that the veteran's claims file 
is furnished to the examiner prior to his 
or her preparation of the requested 
explanation.

3.  Following completion of the above, 
the RO should review the veteran's 
claims, and determine whether service 
connection for right shoulder and low 
back disabilities can now be granted.  If 
the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further consideration, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.



	                  
_________________________________________________
	MARK J.  SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




